892 F.2d 82
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jay Lee GATES, Plaintiff/Appellant,v.Marth McSTEEN;  E. Lee Bastien, Defendants/Appellees.
No. 87-2581.
United States Court of Appeals, Ninth Circuit.
Submitted May 18, 1989.*Decided Dec. 11, 1989.

Before PREGERSON, O'SCANNLAIN and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Jay Lee Gates appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 complaint seeking an order compelling the Social Security Administration (SSA) to reissue his SSI check after SSA informed Gates that it was stopping his disability payments because he was in a public institution, i.e., California State Prison at Vacaville.   Gates contends the district court erred in dismissing his complaint pursuant to 28 U.S.C. § 1915(d) on the ground that Gates failed to exhaust administrative remedies.


3
Gates conceded in his complaint that he had sought a hearing before an administrative law judge and that he had not yet received a hearing date.   Thus, the district court did not err in finding that Gates had failed to exhaust administrative remedies.   See 42 U.S.C. § 405(g);   Bowen v. City of New York, 476 U.S. 467 (1986).   Mr. Gates should direct his attention to the SSA.


4
AFFIRMED.



*
 This case is suitable for submission without oral argument because the legal standard is established and the result is clear.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3